Citation Nr: 1145852	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a dental disability for compensation purposes.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served a long period in the National Guard.  He had a period of active duty service from February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for the disabilities indicated above.  


FINDINGS OF FACT

1.  Laboratory test results reveal elevated blood glucose levels before and after the Veteran's period of active duty service from February 2003 to February 2004.  

2.  There is no evidence of any diagnosis of diabetes mellitus until July 2008, over four years after separation from active service.

3.  There is no evidence linking the current diabetes mellitus to active service.  

4.  The Veteran currently does not have a dental disability or a dental condition due to a trauma or injury during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).  

2.  The criteria for service connection for a dental disability for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice in a letter dated February 2009.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates; it also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

No VA examination has been accorded the Veteran with respect to his claims for service connection for diabetes mellitus and a dental disability.  There is no medical evidence of record showing that the Veteran had a diagnosis of diabetes mellitus, or incurred dental trauma in service or that any claimed disorder may be related to any event in service.  Additionally, there is no known outstanding evidence to be obtained, either by VA or the veteran.  

VA has obtained service treatment records; VA medical records; non-VA medical records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  Additionally, VA has requested the Veteran to provide information related to treatment for his claimed disabilities.  The Veteran has not provided any additional information which would permit VA to develop additional medical evidence related to his claims.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Diabetes Mellitus 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Diabetes mellitus, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service personnel records established that the Veteran served in South West Asia from April 3 to 28, 2003.  Because the Veteran served in the Southwest Asia Theater of operations during the specified period of time, service connection must be considered under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  Diabetes mellitus is not is a qualifying chronic disability. 38 C.F.R. § 3.317(a)(2)(i)(B)(2).  Diabetes mellitus cannot be an undiagnosed illness and consideration of service connection under 38 C.F.R. § 3.317(b) is not warranted.  If signs or symptoms have been attributed to a known clinical diagnosis in the particular case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims service connection for diabetes mellitus.  The Veteran had a long career in the Army National Guard.  He was called to a period of active duty from February 2003 to February 2004.  The discharge papers for this period of active duty service indicate that the Veteran had a total period of over 16 years of prior inactive service.  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

The Veteran's claim appears to be that he incurred diabetes mellitus during his period of active duty from February 2003 to February 2004.  

In February 2009, the Veteran submitted his claim for service connection on a VA Form 21-526.  In the section which asked about the specific disabilities for which service connection was being claimed, he indicated "diabetes" and the disability began on "1/27/03."  In response to questions asking about current treatment he merely indicated treatment in "08" by Dr. Rodriguez at Metropolitan Hospital.  Submitted in conjunction with the VA Form 21-256 was a photocopy of a prescription from Dr. Rodriguez dated July 2008 which indicates that the Veteran was diagnosed with non-insulin dependent diabetes mellitus (NIDDM).  This is the earliest evidence of a diagnosis of diabetes mellitus anywhere of record.  Also, the letterhead on the prescription form indicated that the physician was a specialist in interventional pediatric cardiology at San Jorge Children's Hospital.  It is unclear why the Veteran's diabetes mellitus would be treated by a pediatric cardiac specialist.  

Much of the medical evidence of record consists of laboratory test reports measuring  the levels of glucose (sugar) present in either the Veteran's blood or urine.  As a point of reference, a July 2004 laboratory report indicates that the normal range for blood glucose is from 70 to 110.  

VA medical treatment records reveal that the Veteran sought treatment as a new patient at VA medical facilities beginning in February 2009.  A February 2009 VA primary care note indicates that the Veteran was being admitted to enrollment for treatment at VA outpatient clinic facilities.  Laboratory test results at that time revealed that the Veteran's blood glucose level was 191 which is considered a high reading.  On examination by a primary care physician he indicated a history of diabetes mellitus being treated with an oral agent.  Based examination and the laboratory test results, the diagnosis was uncontrolled diabetes mellitus and an additional oral medication was added.  

In May 2009, a VA Persian Gulf Registry examination of the Veteran was conducted.  At that time the Veteran reported "diabetes mellitus type 2 diagnosed one year ago."  

Additional VA treatment records dated through 2009 reveal continuing follow-up treatment for the Veteran's diagnosed diabetes mellitus.  None of the VA medical evidence of record in any way relates the Veteran's current diabetes mellitus to his period of active duty service.  

The medical evidence referenced above reveals that the Veteran has a current diagnosis of diabetes mellitus.  This evidence clearly establishes that the Veteran was first diagnosed with diabetes mellitus in 2008, which is approximately 4 years after he separated from his period of active duty service.  

The Veteran had a period of active duty from February 2003 to February 2004.  Prior to, and subsequent to this period, he had inactive duty in the Army National Guard.  His National Guard medical records have been obtained.  

A November 2002 Troop Medical Clinic physical examination check list indicates that examination of the Veteran was conducted at that time.  The remarks section indicates "glucose - 155 mg/dl."  This is supported by the November 21, 2002 laboratory testing report which indicates that the Veteran's blood glucose level was 155.  On that same date urinalysis was conducted and was negative for the presence of glucose in the urine.  On November 22, 2002 laboratory testing was again  conducted; the Veteran's blood glucose level was 172 and an annotation of "recheck" is indicated.  

On January 11, 2003 laboratory testing was conducted; the Veteran's blood glucose level was 183 and an annotation of "glucose only rechecked" is indicated.

In February 2003, a pre-deployment health assessment of the Veteran was conducted.  The Veteran indicated he was in very good health, and no specific medical disorders were identified; the Veteran was deemed to be deployable.  

The evidence establishes that the Veteran was deployed to active duty and he served for approximately one month in South West Asia in April 2003, he then served in Guantanamo Bay Cuba from August 2003 to January 2004.  The Veteran indicated a family history of diabetes mellitus on a dental health questionnaire completed during active duty in September 2003. 

In January 2004, demobilization medical processing of the Veteran was conducted.  The Veteran indicated that he had not been hospitalized during his period of active duty and he was medically cleared for release from active duty.  There is no indication of any report of any medical problems by the Veteran on the accompanying health assessment form.  

The Veteran separated from active duty in February 2004.  In May 2004 another National Guard physical examination of the Veteran was conducted.  On May 1, 2004 laboratory testing revealed a blood glucose level of 230.  On that same date urinalysis was conducted and was positive for the presence of glucose in the urine with a high reading of 250.  

In June 2004, laboratory testing revealed a blood glucose level of 136.  In July 2004, laboratory testing revealed a blood glucose level of 113, which is only slightly above the top normal range of 110.  

In September 2004, post-deployment health assessment of the Veteran was conducted.  Referral was not indicated for any suspected medical condition.  

The medical evidence of record reveals that the Veteran had elevated blood glucose readings beginning in approximately November 2002.  This was before he was deployed to active duty in February 2003.  Despite these elevated laboratory test results, the Veteran was found to be deployable.  He separated from active duty in February 2004.  Laboratory test results dated after his separation from active duty also reveal elevated blood glucose readings as shown by laboratory reports dated in May, June and July 2004.  

The evidence of record fails to reveal that the Veteran was diagnosed with diabetes mellitus until July 2008, over four years after he separated from active duty.  There is no evidence of any diagnosis of diabetes mellitus during active duty service or within the first year after he separated from service.  The VA treatment records dated in 2009 specifically reveal that the Veteran reported having been diagnosed with diabetes mellitus only a year earlier.  The evidence of record indicates that the Veteran's civilian occupation is as a police officer.  Clearly there should be medical records related to his civilian employment and medical treatment.  VA has requested the Veteran provide additional medical evidence and he has failed to provide any such evidence, or provide VA with the appropriate release forms to obtain any civilian treatment records.  There is no evidence linking the Veteran's current diabetes mellitus to active service.  

The preponderance of the evidence is against the claim for service connection for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted. 

III.  Dental Disability

The Veteran claims service connection for a dental disability.  On his VA Form 21-526, the Veteran indicated that his dental disability began in March 2006.  This is not during any period of active service; rather, it is during his period of inactive duty in the National Guard.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2011).  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of service connection for a dental disability for treatment purposes has been referred by the RO to the VA Medical Center.  This issue has not been adjudicated and is not on appeal to the Board.  

Service treatment records dated in September 2003, during the Veteran's period of active duty service indicate that he was seen for complaints of bleeding gums.  On the September 2004 post-deployment health assessment, the he indicated that he did not have any dental problems during his period of active duty service.  There is no evidence that the Veteran incurred any dental trauma during any period of qualifying service.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 , such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

The service treatment records only show complaints of bleeding gums on a single instance.  There is no evidence of dental treatment.  There is no evidence that he has ever incurred dental trauma during any period of service, be it active or inactive.  

The service dental records do not show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown. 

Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  Accordingly, the Board finds that VA compensation benefits for a dental disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a dental disability is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


